                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF WISCONSIN


IN RE:                                               )
                                                     )
      Shirley J Gates                                )     CASE NO. 18-28209-bhl
      aka Shirley Lambert                            )     CHAPTER 13
      aka Shirley J. Gates Living Trust              )     JUDGE BRETT H. LUDWIG


                   MOTION TO MODIFY THE AUTOMATIC STAY
                        AND FOR IN-REM RELIEF


Now Comes, SN Servicing as servicer for US Bank Trust National Association, as

Trustee of the SCIG Series III Trust (“Movant”), by and through its attorney, Marinosci

Law Group, and moves this Court for the entry of an Order Modifying the Automatic

Stay and for in-Rem Relief, and in support thereof, states as follows:

       1. That the Movant is a financial institution licensed to transact business in the

          State of Illinois.

       2. That Movant is a secured creditor by virtue of a foreclosed mortgage upon real

           property located at 5653 West Joleno Lane, Brown Deer, WI 53223.

       3. That the Movant owns the subject property pursuant to a Judicial Sale and

           subsequent Deed recorded on July 26, 2018.

       4. That the Creditor herein is not adequately protected as defined by the

          Bankruptcy Code, and the Debtor(s) have no property interest in the subject

          property.

       5. The Debtor’s mortgage loan is currently in default, reflecting a pre-petition

           arrearage of $191,056.32, a post-petition arrearage of $21,589.47, plus fees and




           Case 18-28209-bhl       Doc 52     Filed 04/18/19       Page 1 of 4
      costs. The Debtor’s Payoff on said mortgage loan good through May 03, 2019

      is $433,279.25.

6. That the creditor is not receiving the just equivalent of its security.

7. The debtor and/or their spouse, Clenton C. Gates, has filed four consecutive

   Bankruptcy Petitions, specifically:

Case Number                Filing Date             Dismissal Date

Case No. 08-22784         filed on 03/27/08      dismissed on 12/08/09
Case No. 10-30445         filed on 06/23/10      dismissed on 07/31/13
Case No. 10-02653         filed on 12/01/10      terminated on 04/25/11 (Adversary)
Case No. 14-29842         filed on 08/04/14      dismissed on 02/24/15
Case No. 15-25701         filed on 05/18/15      dismissed on 04/26/17
Case No. 15-02335         filed on 07/19/15      terminated on 03/09/16 (Adversary)
Case No. 17-27896         filed on 08/11/17      dismissed on 02/08/18
Case No. 18-28209         filed on 08/26/18


8. On October 16, 2018, Debtor filed a Notice of Motion and Motion for Referral

  to Mortgage Modification Mediation Program. An Order Directing

  Mortgage Modification Mediation was entered on November 06, 2018.

9. The Movant offered the Debtor a Trial Modification requiring an initial payment

  to be made on or before December 31, 2018 and six trial payments beginning

  January 01, 2019 (and due on the first day of each month thereafter).

10.    Debtor failed to make the required Trial Period Plan Payments and the

  Movant was forced to terminate the modification offer. A letter

  Denying the Modification was provided to Debtor through the DMM

  portal on April 01, 2019.

11.    Good faith requires that there be a reasonable expectation on the part of the

  debtor that they can successfully and feasibly reorganize within the time allotted

  by the Bankruptcy Code, and the debtor must undertake efforts to




      Case 18-28209-bhl      Doc 52      Filed 04/18/19      Page 2 of 4
        carry out that reorganization. Debtors have not demonstrated the requisite

        good faith in this case or their prior cases.

      12. The is no evidence of a change in circumstances sufficient to overcome the

         debtor’s history of filing Bankruptcy petitions successively for the purpose of

         frustrating movant’s pursuit of its state court remedies.

      13. The laws of Bankruptcy do not permit re-filing of cases for the purpose of

         frustrating foreclosures and other lawful actions of creditors, particularly

         when in prior cases, the Petitions were filed close to the date of sale or when

         the cases were dismissed either voluntarily or for the debtor’s failure to abide

         with bankruptcy regulations. In Re: Stanfield, 152 B.R. 528 (Bkrtcy, N.D.

         Illinois E.D.), In Re: Rimgale, 669 F.2d 426 (7th Cir. 1982), In Re: Smith, 848

         F.2d. 813 (7th Cir. 1988), In Re: Love, 957 F.2d 1350 (7th Cir. 1992).

      14. Debtors have proceeded in bad faith in the filing of this and previous Petitions,

         and pursuant to the provisions of Section 349 of the Bankruptcy Code, should

         be barred from the filing of another case for a period of 180 days.

      15. Debtor is not entitled to the benefit of the imposition of the automatic stay

         during the pendency of this case, to the detriment of creditor.

WHEREFORE, Creditor prays as follows:

      a. That the Court enter an Order Modifying the Automatic Stay in Rem as to the

         property located at 5653 West Joleno Lane, Brown Deer, WI 53223 and for

      such other and further relief as this Honorable Court deems just and equitable.


                                                        Respectfully Submitted:
                                                              /s/Michael Holsen
                                                              Michael Holsen
                                                              Attorney for Movant




         Case 18-28209-bhl         Doc 52     Filed 04/18/19      Page 3 of 4
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF WISCONSIN


IN RE:                                                        )
                                                              )
       Shirley J Gates                                        )      CASE NO. 18-28209-bhl
       aka Shirley Lambert                                    )      CHAPTER 13
       aka Shirley J. Gates Living Trust                      )      JUDGE BRETT H. LUDWIG


                                     CERTIFICATE OF SERVICE

                                     04/18/2019
         I HEREBY CERTIFY, that on ____________________ a copy of the Notice of Motion and
Motion for Relief from Stay in the above entitled action was served by Electronic Case Filing to the
following persons:

Paul A. Strouse o.b.o. Debtors: strouselawoffices@gmail.com

Scott Lieske, Trustee: ECF@chapter13milwaukee.com

U.S. Trustee: USTPRegion11.mi.ecf@usdoj.gov

         I FUTHER CERTIFY that on ____________________,
                                    04/18/2019          a copy of the Notice of Motion and
Motion for Relief from Stay in the above entitled action was served by first-class U.S. Mail, postage prepaid
and properly addressed to the following persons:

Shirley J Gates
5653 West Joleno Lane
Milwaukee, WI 53223-1627
                                                               /s/ Michael Holsen
                                                               Michael Holsen
                                                               Attorney for Movant
Prepared By:
Michael Holsen
Marinosci Law Group
134 N LaSalle St., Ste 1900
Chicago, IL 60602
312-940-8580
ILWIBK@mlg-defaultlaw.com




             Case 18-28209-bhl            Doc 52       Filed 04/18/19          Page 4 of 4
